NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      SEP 28 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-50152

              Plaintiff - Appellee,               D.C. No. 5:13-cr-00031-JLQ

    v.
                                                  MEMORANDUM*
 NICHOLAUS SAINT JAMES, a.k.a. Semaj
 Carter, a.k.a. DJ Necterr,

              Defendant - Appellant.

                     Appeal from the United States District Court
                          for the Central District of California
                   Justin L. Quackenbush, District Judge, Presiding

                           Submitted September 21, 2015**

Before: REINHARDT, LEAVY, and BERZON, Circuit Judges.

         Nicholaus Saint James appeals the district court’s judgment ordering $5,000

in restitution to Amos Wallace under 18 U.S.C. § 3663A. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Saint James contends that the district court erred by basing the award of

restitution to Wallace on hearsay information contained in the presentence report

(“PSR”). The parties dispute the standard of review but we need not decide that

issue because under any standard, the district court did not err. Saint James did

not object to information in the PSR concerning his fraud on Wallace. Thus, the

district court properly relied on that information in ordering restitution. See

United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir. 2005) (en banc) (district

court may rely on undisputed statements in the PSR at sentencing); United States v.

Petty, 982 F.2d 1365, 1370 (9th Cir. 1993) (hearsay may be considered at

sentencing as long as it bears “minimal indicia of reliability”).

      AFFIRMED.




                                           2                                  14-50152